Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 were previously pending and subject to a non-final Office Action having a notification date of July 15, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on October 17, 2022 (the “Amendment”) amending claims 1-3 and 5-10; canceling claim 4; and adding new claims 11-12.  The present Final Office Action addresses pending claims 1-3 and 5-12 and in the Amendment.
		
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.  However, the claims continue to be rejected under 35 USC 103 as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
In relation to the claim rejections under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when currently pending claims 1-3 and 5-12 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law) and Applicant’s remarks in the Amendment.
Specifically, the “additional limitations” of the claims (including, inter alia, inputting mutually identical medical data to each of the ML models; the ML models being created from partially mutually-different medical data or created under mutually-different parameter conditions; displaying a result of the evaluation of the ML models so that comparison is possible; and when an output result among the obtained output results from the plurality of machine leaning models corresponds to a designated condition, display, in association with one another, the medical data input to each of the plurality of machine leaning models, the output result corresponding to the designated condition, and a result of a diagnosis made by a medical doctor from the medical data input to each of the plurality of machine learning models) together with the limitations directed to the at least one abstract idea (comparing output results of a plurality of ML models and determining success/failure judgement results), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by improving the functioning of a computer and other technology.
For instance, as discussed at least at page 19, lines 1-9 and page 24, line 27 through page 25, line 2 as well as in Applicant’s remarks in the Amendment, the specific recited manner in which the medical data input to each of the plurality of machine leaning models, the output result corresponding to the designated condition, and a result of a diagnosis made by a medical doctor from the medical data input to each of the plurality of machine learning models is displayed in association with one another when an output result among the obtained output results from the plurality of machine leaning models corresponds to a designated condition advantageously allows users to quickly review and compare the accuracy of the various particular ML models on the input data (e.g., such as a currently used ML model and one or more unused ML models) and easily select a different one of the ML models based on the review via the specific displayed information for use in applying to medical data.
Furthermore, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of a judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving from abstract scientific principles to specific application.”  Id.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
At the bottom of page 10 of the Amendment, Applicant takes the position that the ‘283 patent (Duggan) is silent regarding displaying the medical data input to each of the ML models and an output result that corresponds to a designated condition, and a result of diagnosis made by a medical doctor as required by amended claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present case, Duggan is being relied on for the teaching of displaying the input data related to the output results (which is medical data per the Wubbels/Sturlaugson combination) while Sturlaugson (‘599 patent) is being relied on for displaying the output result that corresponds to a designated condition and Jammalamadaka (‘615 patent) is being relied on for displaying actual observed values (which is the results of diagnoses made by medical doctors in the case of the Wubbels/Sturlaugson combination; e.g., the classification of the inputs by the medical professionals per column 4, lines 4-6; column 2, lines 17-34; column 3, lines 35-37; and column 3, line 65 through column 4, line 3).
On page 11 of the Amendment, Applicant takes the position that Jammalamadaka is silent regarding displaying the medical data, output results corresponding to a designated condition, and a result of diagnosis made by a medical doctor as required by amended claim 1.
Again however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the Examiner is relying on the references in the manner discussed above and in the rejection below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Sturlaugson et al. (“Sturlaugson”), EP Patent No. 3,182,283 to Duggan et al. (“Duggan”), and U.S. Patent App. Pub. No. 2020/0311615 to Jammalamadaka et al. (“Jammalamadaka”):
Regarding claim 1, Wubbels discloses a medical information processing apparatus comprising:
processing circuitry (processing system 1600 in Figure 16 includes processor 1602) configured to 
evaluate each of a plurality of machine learning models by obtaining a corresponding output result from each of the plurality of machine learning models by inputting ... medical data to each of the plurality of machine learning models, and by obtaining success/failure judgment results on the output results (column 7, lines 43-47 discuss measuring/evaluating accuracy of multiple machine learning models by determining a number of responses (output results) of each model that match responses of a reference member (success/failure judgement results), where the response/output result of each machine learning model is obtained by inputting medical data to the model per column 2, lines 17-34 and column 3, line 65 through column 4, line 3), the plurality of machine learning models having been created from a plurality of pieces of medical data (column 4, lines 23-26 notes that the model (and thus the various models of column 7, lines 35-36) is/are trained with a variety of medical imagery) and either created from at least partially mutually-different medical data or created under mutually-different parameter conditions (column 7, lines 35-38 discusses how the models have different hyperparameters such as different numbers of layers and neurons); 
...
...
However, Wubbels appears to be silent regarding the medical data being input to the machine learning models to be mutually identical medical data and display a result of the evaluation on each of the machine learning models in such a manner that comparison is possible; and
when an output result among the obtained output results from the plurality of machine leaning models corresponds to a designated condition, display, in association with one another, ... the output result corresponding to the designated condition,...
Nevertheless, Sturlaugson teaches that it was known in the machine learning art to evaluate each of a plurality of machine learning models on the same evaluation dataset ([0047]) and to display evaluation results of the machine learning models including a number (quantity) of true positives, true negatives, etc. regarding for instance a two-class classification scheme (designated condition) so that comparison is possible ([0039], [0042], [0043]) which advantageously facilitates comparison of the machine learning models and selection of a well-performing machine learning model ([0005] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical data being input to have been the mutually identical medical data and to have caused the results of the evaluation on the machine learning models including quantities of results corresponding to a designated condition to be displayed in such a manner that comparison is possible in the system of Wubbels as taught by Sturlaugson to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Wubbels/Sturlaugson combination appears to be silent regarding the displaying also including displaying the medical data input to each of the plurality of machine leaning models and a result of a diagnosis made by a medical doctor from the medical data input to each of the plurality of machine learning models.
Nevertheless, Duggan teaches (Figure 7) that it was known in the machine learning art to display output results for a plurality of machine learning models and input data to the machine learning models while Jammalamadaka teaches (Figure 5) that it was known in the machine learning art to display output results in correspondence with observed values for a plurality of machine learning models which facilitates effective comparison of a plurality of machine learning models for improved selection thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the displaying of the output results of the Wubbels/Sturlaugson combination to further include displaying the input data related to the output results (which is medical data in the case of the Wubbels/Sturlaugson combination) and actual observed values (which is the results of diagnoses made by medical doctors in the case of the Wubbels/Sturlaugson combination) from the input/medical data so as to be kept in correspondence with one another as taught by Duggan and Jammalamadaka to facilitate effective comparison of a plurality of machine learning models for improved selection thereof and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination discloses the medical information processing apparatus according to claim 1, further including wherein, based on the output result from one of the plurality of machine learning models and a result of a diagnosis made by the medical doctor from the medical data input to the machine learning model, the processing circuitry is further configured to determine a success/failure of the output results from one or more other machine learning models of the plurality of machine learning models (column 7, lines 45-55 of Wubbels discusses how accuracy of each model is based on a number of responses matching those of the reference member and then the optimal machine learning models are selected (i.e., success/failure of each model is judged); also column 4, lines 4-6 notes how the reference member can be a professional trained to classify inputs, where such professional is a “medical professional” because the inputs are medical data per column 2, lines 17-34 and column 3, line 65 through column 4, line 3 as noted above and the professional is a medical doctor per column 3, lines 35-37; accordingly, the success/failure of the output results of the other machine learning models is judged based on a result of a diagnosis made by a medical doctor from the medical data input to one of the machine learning models; furthermore, the success/failure of the output results of the other machine learning models is judged based on the output result from the one of the machine learning models because the one of the machine learning models and the other machine learning models are all judged based on the medical doctor diagnosis; this interpretation is consistent with the first and second full paragraphs on page 12 of the specification).

Regarding claim 3, the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination discloses the medical information processing apparatus according to claim 1, further including wherein, among the output results output from the plurality of machine learning models, the processing circuitry is further configured to display a quantity of output results corresponding to the designated condition for each of the plurality of machine learning models ([0039], [0040], and [0042] of Sturlaugson discuss how the evaluation (output) results from the models can include a number (quantity) of true positives, true negatives, etc. regarding for instance a two-class classification scheme (designated condition) which are then displayed per [0043]; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed evaluation results including quantities of results corresponding to a designated condition for the models in the system of Wubbels as taught by Sturlaugson to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 5, the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination discloses the medical information processing apparatus according to claim 1, further including wherein the plurality of machine learning models evaluated by the processing circuitry include a first machine learning model created from the plurality of pieces of medical data obtained at a mutually same medical facility (column 12, lines 3-5 of Wubbels discusses how the medical image data is from a particular hospital (mutually same medical facility)).

Claim 10 is rejected in view of the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination as discussed above in relation to claim 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Sturlaugson et al. (“Sturlaugson”), EP Patent No. 3,182,283 to Duggan et al. (“Duggan”), and U.S. Patent App. Pub. No. 2020/0311615 to Jammalamadaka et al. (“Jammalamadaka”) as applied to claim 1, and further in view of U.S. Patent App. Pub. No. 2019/0124479 to Garg et al. (“Garg”):
Regarding claim 6, the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination discloses the medical information processing apparatus according to claim 1, but appears to be silent regarding wherein the plurality of machine learning models evaluated by the processing circuitry include a second machine learning model created from the plurality of pieces of medical data obtained at a plurality of medical facilities.
Nevertheless, Garg teaches ([0072]-[0073]) that it was known in the machine learning and healthcare informatics arts to train machine learning algorithms on data from different clinics/hospitals to improve data gathering and processing of the data and determine trends.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a second of the machine learning models of the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination to be created from a plurality of pieces of medical data obtained at a plurality of medical facilities as taught by Garg to improve data gathering and processing of the data, lead to a more robust and accurate model, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 7, the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Garg combination discloses the medical information processing apparatus according to claim 6, further including wherein the processing circuitry is configured to display information about each of the plurality of medical facilities related to the creation of the second machine learning model ([0101] and Figure 4C of Garg discuss/illustrate displaying logs for the various clinics where such logs are related to the creation of the machine learning algorithm because the trends predicted by the machine learning algorithm are related to “datums” ([0012]) and the datums are related to the logs (Abstract); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display information about each of the plurality of medical facilities related to the creation of the second machine learning model as taught by Garg to facilitate creation and training of the second machine learning model to lead to a more robust and accurate model, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 8, the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Garg combination discloses the medical information processing apparatus according to claim 6, further including wherein the processing circuitry is configured to display the results of the evaluation on the second machine learning model made at the plurality of medical facilities related to the creation of the second machine learning model in such a manner that comparison is possible (as noted in relation to claim 1, Sturlaugson already teaches that it was known in the healthcare informatics art to evaluate each of a plurality of machine learning models and display evaluation results of the machine learning models so that comparison is possible ([0039], [0042], [0043]) which advantageously facilitates comparison of the machine learning models and selection of a well-performing machine learning model ([0005] and [0043]); accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display the results of the evaluation on the second machine learning model made at the plurality of medical facilities related to the creation of the second machine learning model of the system of the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Garg combination so that comparison is possible as taught by Sturlaugson to advantageously facilitate comparison of the machine learning models and selection of a well-performing machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Sturlaugson et al. (“Sturlaugson”), EP Patent No. 3,182,283 to Duggan et al. (“Duggan”), U.S. Patent App. Pub. No. 2020/0311615 to Jammalamadaka et al. (“Jammalamadaka”), and U.S. Patent App. Pub. No. 2019/0124479 to Garg et al. (“Garg”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2014/0188517 to Arai (“Arai”):
Regarding claim 9, the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Garg combination discloses the medical information processing apparatus according to claim 8, but appears to be silent regarding wherein the processing circuitry is configured to control the display of the results of the evaluation on the second machine learning model, based on a setting established in advance as to whether the results of the evaluation on the second machine learning model are to be disclosed or undisclosed.
Nevertheless, Arai teaches ([0013]-[0014]) that it was known in the healthcare informatics art to display information items according to an information concealing level (setting) established in advance such that some items are concealed (undisclosed) and some items are not concealed (disclosed) which advantageously protects sensitive information from disclosure to unintended parties and thus limits illicit use thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the display of the results of the evaluation on the second machine learning model to be controlled on a basis of a setting established in advance as to whether the results of the evaluation on the second machine learning model are to be disclosed or undisclosed in the system of the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Garg combination as taught by Arai to advantageously protect sensitive information from disclosure to unintended parties and thus limit illicit use thereof and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,810,512 to Wubbels et al. (“Wubbels”) in view of EP Patent No. 3,101,599 to Sturlaugson et al. (“Sturlaugson”), EP Patent No. 3,182,283 to Duggan et al. (“Duggan”), and U.S. Patent App. Pub. No. 2020/0311615 to Jammalamadaka et al. (“Jammalamadaka”) as applied to claim 1, and further in view of CN Patent No. 109800048 to Chai et al. (“Chai”):
Regarding claim 11, the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination discloses the medical information processing apparatus according to claim 1, but appears to be silent regarding wherein the processing circuitry is further configured to: 
display a user interface element allowing a user to select a counting type of a plurality of counting types; 
receive, from the user, an input of a particular counting type selected via the displayed user interface element; and 
display the result of the evaluation of each of the plurality of machine learning models only for the particular selected counting type.
Nevertheless, Chai teaches (bottom half of page 4) that it was known in the machine learning art to display icons (user interface elements) according to various machine learning model error types (each of which is a “counting type” because it provides an indication/count of a number of errors of each one of a plurality of machine learning models), receive a user selection of one of the error/counting types, and display error evaluation results for each of the machine learning models only for the particular selected error/counting type which advantageously allows users to evaluate a plurality of machine learning models according to a desired counting/error metric to thereby facilitate selection of an appropriate machine learning model. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination to be further configured to display a user interface element allowing a user to select a counting type of a plurality of counting types; receive, from the user, an input of a particular counting type selected via the displayed user interface element; and display the result of the evaluation of each of the plurality of machine learning models only for the particular selected counting type as taught by Chai to advantageously allow users to evaluate a plurality of machine learning models according to a desired counting/error metric to thereby facilitate selection of an appropriate machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 12, the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Chai combination discloses the medical information processing apparatus of claim 11, further including wherein the processing circuitry is further configured to display the user interface element allowing the user to select the counting type of the plurality of counting types (as noted above, Chai teaches (bottom half of page 4) that it was known in the machine learning art to display icons (user interface elements) according to various machine learning model error types (each of which is a “counting type” because it provides an indication/count of a number of errors of each one of a plurality of machine learning models), receive a user selection of one of the error/counting types, and display error evaluation results for each of the machine learning models only for the particular selected error/counting type which advantageously allows users to evaluate a plurality of machine learning models according to a desired counting/error metric to thereby facilitate selection of an appropriate machine learning model; similar to as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processing circuitry of the Wubbels/Sturlaugson/Duggan/Jammalamadaka combination to be further configured to display a user interface element allowing a user to select a counting type of a plurality of counting types; receive, from the user, an input of a particular counting type selected via the displayed user interface element; and display the result of the evaluation of each of the plurality of machine learning models only for the particular selected counting type as taught by Chai to advantageously allow users to evaluate a plurality of machine learning models according to a desired counting/error metric to thereby facilitate selection of an appropriate machine learning model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007))...
However, the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Chai combination appears to be silent regarding the plurality of counting types including at least two of all, only correct incidents, only false negatives, and only false positives.
Nevertheless, Sturlaugson ([0039]) teaches that it was known in the machine learning art to evaluate each of a plurality of machine learning models based on a number of performance/error/counting metrics including, inter alia, true positives, false negatives, false positives, false positive rate, etc. which are well known error/counting metrics used to evaluate performance of machine learning models and other statistical algorithms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of counting types to include at least two of all, only correct incidents, only false negatives, and only false positives in the system of the Wubbels/Sturlaugson/Duggan/Jammalamadaka/Chai combination as taught by Sturlaugson because such metrics are well known error/counting metrics used to evaluate performance of machine learning models and other statistical algorithms and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686